PER CURIAM.
Appellant took an appeal from a decree of the court below, entered October 29, 1942, dismissing her farmer-debtor petition under § 75 of the Bankruptcy Act, 11 U.S.C.A. § 203. On August 17, 1943, we entered an order dismissing the appeal for want of diligent prosecution. Our mandate was issued on December 17, 1943, and forwarded to the District Court. A journal entry under date of December 30, 1943, appears in the records of the District Court, reciting that the mandate of the Circuit Court of Appeals dismissing the appeal for want of diligent prosecution, “received and filed on December 23, 1943 is ordered to be spread upon the minutes of the Court”. Appellant filed a notice of appeal on January 29, 1944, from this order directing the clerk to spread the mandate upon the records of the court. Such a routine, and probably superfluous, direction to the clerk is obviously not a “final decision” within the meaning of 28 U.S.C.A. § 225. Nor is it an appealable order in proceedings in bankruptcy within the meaning of § 24 of the Bankruptcy Act, 52 Stat. 854, 11 U.S. C.A. § 47. Our mandate did go down to the District Court. We are at a loss to understand what the District Court could be expected to do with the mandate other than to spread it upon the records of the court.
The appeal is dismissed for want of jurisdiction.